DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14, 20-22, 25 and 30 have been amended.  Claims 14-31 are pending and under consideration. 

Claims 21 and 30 are objected to because of the following informalities:  the typographical error of “claims 14” rather than “claim 14”.  Appropriate correction is required.

	The rejection of claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment of claim 30.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(B) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “specific inhibitors of tyrosine kinase”, and the claim also recites “imatinib, erlotinib” which are the narrower statements of the range/limitation.  


Section 2173 of the M.P.E.P. states

Claims Must Particularly Point Out and Distinctly Claim the Invention
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.

In the instant case, the specification does not provide a limiting definition for agents related to alkylating agents which would provide a boundary between that which is agent related to an alkylating agent and agents unrelated to alkylating agents.  Thus, a potential infringer would not be able to ascertain if an agent was not related to an alkylating agents, and therefore outside the scope of the claims.
(D) It is unclear if the coupling of said antibody or fragment refers in claim 25 refers to the anti-CD303 antibody conjugated to a therapeutic isotope or if the coupling of said antibody or fragment refers to the method as a whole, wherein the method of claim 25 further comprises administration of radiotherapy such as brachytherapy or external beam radiotherapy. Amendment of claim 25 to read “the method according to claim 21, further comprising administration of radiotherapy” would overcome this rejection.  
(G) Claim 19 is vague and indefinite because it is unclear how “tetrabody” relates to the other named antibody fragments of the claim because the conjunction “or” has been deleted.
(H) The recitation of “said anti-cancer agent used in immunotherapy” in claim 23 lacks specific antecedent basis in claim 21 which has been amended to delete reference to anti-cancer agent used in immunotherapy.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of claims 14-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s arguments regarding the limiting definition of “preventing” as set forth in the specification.

Claims 17 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 17 requires, in part, that the antibody of claim 14 is a human antibody.  Claim 29 requires, in part, that the antibody of claim 17 is a human-macaque chimeric antibody.
The instant specification describes the generation of anti-CDC303 antibodies having murine variable regions and human constant regions (page 70, “Example 1”).  The specification fails to provide any written description of a human CD303 antibody.  The description of murine variable regions in the murine anti-CD303 antibody fails to provide a description of human variable regions in a human anti-CD303 antibody.  Thus the specification fails to provide an adequate written description of a human anti-CDC30 antibody or a human/macaque anti-CD303 chimeric antibody.

Applicant argues that the present specification discloses several CDR sequences in Tables 1 and 3 for antibodies which can be used in the instant invention. This has been considered but not found persuasive.  The specification teaches five chimeric anti-CD303 monoclonal antibodies with 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is drawn, in part, to a method for treating a tumor involving activation of  pDC in the tumor microenvironment of said tumor in a patient in need thereof, said tumor not being responsible for causing the tumor, the method comprising administering to said patient a mAb directed against the CD303 protein.  Claim 15 requires that the pDCs of claim 14 have immunosuppressive and/or tolerogenic properties.  Claim 16 requires, in part, that the tumor of claim 14 is a solid tumor.  Claim 17 specifies that the antibody of claim 14 is a murine, chimeric, humanized or human antibody.  Claim 18 requires that the antibody of the method of claim 14 has a low fucose content of less than or equal to 65%.  Claim 19 requires that the antibody of claim 14 is an antibody fragment selected from Fab, F(ab’)2, Fd, scFv, scFv dimer, diabody, triabody or tetrabody.
Claim 20 embodies the method of claim 14 wherein the antibody is conjugated to a bioactive molecule selected from method according to claim 14, wherein the antibody is conjugated with a bioactive molecule selected from: radioactive isotopes, non-radioactive metals, toxins, nucleic acids, enzymes, cytotoxic agents, anti-folates, anti-purines, topoisomerase I and II inhibitors, alkylating agents, intercalating agents, anthracyclines, taxanes, inhibitors of tyrosine kinase, imatinib, and erlotinib.
 Claims 21 and 30 require that the antibody of claims 14 and 19, respectively, is used in combination with at least one chemical anti-cancer agent.  Claim 22 requires that the chemical anti-cancer agents of claim 21 are selected from anti-metabolic agents, alkylating agents, intercalating agents and molecules having an action on the mitotic spindle. Claim 23 requires, in part, that the anti-cancer agent used in immunotherapy in claim 21 is a targeted tumor specific antibody.  Claims 24 and 31 require that the antibody and anti-cancer agents of claims 21 and 22, respectively, are administered simultaneously, separately, or spread out over time.  Claim 26 specifies that the treatment is effected in a patient in need of requiring a depletion of pDCs.  Claim 27 specifies that the tumors involving activation of the pDCs are solid tumors having pDC infiltration into the microenvironment of the tumor.  Claim 28 requires that the tumors of claim 
Fournier et al teach a method to destroy pDCs by apoptosis or by ADCC as a method of treating hematopoietic tumors of phenotype CD4+CD56+ by administration of a monoclonal or polyclonal antibody directed to BDCA-2/CD303 (paragraph [0063]) which meets the limitations of claim 14 regarding treating a tumor involving activation of pDCs by administration of a monoclonal or polyclonal antibody directed against CD303.  Fournier et al teach that the malignant hemopathies include lymphomas (paragraph [0061]) which meets the limitation of hematopoietic tumor in claim 16 and “lymphoma” in claim 28.  Fournier et al teach that the monoclonal or polyclonal anti-BDCA-2 antibodies include murine, chimeric, humanized and human antibodies (paragraph [0068]) which meets the limitations of claim 17.  Fournier et al teach that the anti-BDCA-2 antibody has fucosylation level of less than 60% of the glycosylated forms (paragraph [0079]), which meets the limitation of claim 18.  Fournier et al teach that the anti-BDCA-2 antibody includes Fab, F(ab’)2, Fab’,  dsFv, scFv, scFv dimer, diabody, tribody or tetrabody (paragraph [0082] which meets the limitations of claim 19.  Fournier et al teach that the antibody or antibody fragment is coupled to the bioactive agents of instant claim 20 (paragraphs [0091]—[0095]).  Fournier et al teach that the invention includes a combination product comprising the anti-BDCA-2 antibody or fragments thereof in combination with an anti-cancer agent for simultaneous, separate or spread over time administration thereof (paragraph [0096]) which meets the limitation of claims 21, 24, 30 and 21.  Fournier et al teach that the anti-cancer agents includes the anti-metabolics, alkylating agents, intercalating agents and molecules having an action of the mitotic spindle (paragraphs[ 0097]-[0101]) which meets the limitations of instant claim 22.   Fournier et al teach that the chimeric antibody of claim 17 is murine/human or human macaque (paragraph [0076]) which meets the limitations of claim 29.  Fournier et al teach that the anti-BDCA-2 antibody causes depletion of pDCs (paragraphs [0129]-[0133]) which meets the limitations of claim 26.
Fournier et al do not teach the activation of the pDCs in the tumor microenvironment; the immunosuppressive and/or tolerogenic properties of the pDCs; the activation of the pDCs in solid tumors; the infiltration of pDCs into the microenvironment of solid tumors; or the combination of the anti-BDCA-2 antibody with a targeted tumor specific antibody.

Chappell et al teach that antigen delivery to BDCA2 on pDCs results in antigen-specific tolerance induction (page 5795 to page 5796, first column, first full paragraph).  Chappell et al teach that Tregs are required for BDCA2-mediated inhibition of Ab responses, and that Foxp3+ Tregs are required for the inhibition of antigen-specific CD4+T cell activation and antibody responses induced by delivery of antigen to BDCA2 on pDCs (page 5796, first column, 2nd and third full paragraphs).
Ravi et al teach that tumor-induced Tregs impair the antitumor efficacy of chemotherapy by inhibiting the activation of CD8+ T cells in the tumor microenvironment  and that strategies to decrease the number of CD4 regulatory T cells in the tumor microenvironment  can increase the activation of CD8+ T cells  and improve the response of tumors to cytotoxic anticancer agents such as chemotherapy, tumor-targeted antibodies, targeted therapeutics, kinase inhibitors or combination of chemotherapy with immunotherapeutic agents (paragraph [0209]).
It would have been prima facie obvious at the time of the effective filing date to provide the anti-BDCA2 antibody, antibody conjugates or combination of the anti-BDCA2 antibody with chemotherapeutic agents or immunotherapeutic agents to treat tumors having pDC infiltrate as a means of counteracting tumor induced immune tolerance due to CD4+ Tregs in the tumor microenvironment.  One of skill in the art would have been motivated to do so by the teachings of Vermi et al on the presence of pDCs in tumor infiltrates of solid tumors and lymphomas; the teachings of Chappell et al on the antigen-specific tolerance induction, through foxp3+  CD4+ Tregs; and the teachings of Ravi et al on the correlation between decreasing the number of CD4 regulatory T cells in the tumor microenvironment  and increasing the activation of CD8+ T cells  for improving the response of tumors to cytotoxic anticancer agents such as chemotherapy, tumor-targeted antibodies, targeted therapeutics, kinase inhibitors or combination of chemotherapy with immunotherapeutic agents.
Regarding claim 26, the administration of the anti-BDCA2 antibodies targeting infiltrating immunosuppressive and/or tolerogenic pDCs in a patient meets the requirements of a 


The rejection of claims 14-31 under 35 U.S.C. 103 as being unpatentable over Fournier et al, Vermi et al, Chappell et al and Ravi et al  as applied to claims 14-24 and 26-31 above, and further in view of Pilones et al (Seminars in Radiation Oncology, January 2015, Vol. 25, pp. 28-33) is maintained for reasons of record.
Claim 25 as it reads on a separate step of radiotherapy.
The combination of Fournier et al, Vermi et al, Chappell et al and Ravi et al render obvious claims 14-24 and 26-31 for the reasons set forth above.  None of Fournier et al, Vermi et al, Chappell et al or Ravi et al provides teachings regarding the addition of a separate step of radiotherapy.
Pilones et al teach that negative regulatory molecules in immune cells prevents unrestricted T cell activation, but in cancer, these immune checkpoint pathways tend to be overexpressed thereby preventing tumor rejection (page 31, lines 1-5, under  the heading “Conclusion”).  Pilones et al teach that preclinical and clinical data support the notion that the inhibitory receptors can be successfully targeted therapeutically (page 31, lines 5-8 under “Conclusion”).  Pilones et al suggest that radiation therapy is an immune adjuvant in a new era of cancer immunotherapy (page 32, last sentence).
It would have been prima facie obvious at the time of the effective filing date to combine radiation therapy with the anti-BDCA2 antibody, or antibody conjugates of Fournier et al for the treatment of tumor involving activation of pDCs in the tumor microenvironment.  One of skill in the art would have been motivated to do so because Pilones et al suggest that radiation therapy is an immune adjuvant to cancer immunotherapy based on overcoming negative regulatory inhibitors of T cells.  One of skill in the art would understand based on the teachings of Chappell et al that pDCs are responsible for tolerance induction through antigen-specific CD4+ Tregs.  One of skill in the art would understand that by eliminating pDCs in the tumor environment by anti-BDCA2 antibodies combined with chemotherapy, or by anti-BDCA2 immunoconjugates, tolerance to tumor associated antigens can be overcome, and that this phenomenon parallels the 

Applicant argues that Fournier et al uses anti-CD303 antibodies for the sole purpose of eliminating the plasmacytoid dendritic cells which are at the origin of the tumor, and not to treat tumors involving activation of the plasmacytoid dendritic cells present in the tumor microenvironement wherein the tumor was not the result of malignant plasmacytoid dendritic cells, and that the same also applies to Vermi et al, Chappell et al and Ravi et al.  
This has been considered but not found persuasive.  In response to applicant's argument that none of the individual references teach the decrease, or elimination of plasmacytoid dendritic cells  in the tumor microenvironment as a method for preventing or treating a tumor  in a patient wherein said tumor was not caused  by plasmacytoid dendritic cells, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Notably, Vermi et al teach the presence of tumor-associated pDCs in tumors of the breast, ovary, H&N, lung, skin, cervix, prostate, liver, melanoma and lymphomas, and Chappell et al teach that antigen delivery to BDCA2 on pDCs results in antigen-specific tolerance induction.  One of skill in the art would be motivated to target in pDC in order to diminish antigen-specific tolerance in the tumor microenvironment. Fournier et al teach a method to destroy pDCs by apoptosis or by ADCC by administration of a monoclonal or polyclonal antibody directed to BDCA-2/CD303. Thus one of skill in the art would be motivated to administer an anti-CD303 antibody to eliminate or decrease tumor-associated pDCs in tumors of the breast, ovary, H&N, lung, skin, cervix, prostate, liver, melanoma and lymphomas.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The provisional rejection of claims 14-19, 21, 23, 24, 26, 27, and 29-31 on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16/470,032 in view of Vermi et al (Journal of Leukocyte Biology, 2011, Vol. 90, pp. 681-690) and Chappell et al (journal of Immunology, 2014, Vol. 192, pp. 5789-5801) is maintained for reasons of record. 
The claims of the ‘032 application teach the limitations of the instant claims with respect to the anti-BDCA2 antibody or fragment thereof being used in combination with an anti-cancer agent used in immunotherapy, anti-Her2 antibody,  in instant claim 21 a targeted tumor specific 
Vermi et al teach the presence of tumor-associated pDCs in tumors of the breast, ovary, H&N, lung, skin, cervix, prostate, liver, melanoma and lymphomas (pages 682-683, bridging sentence), which fulfills the requirements of pDC infiltrate in solid tumors and lymphoma which meets the requirement of pDCs in the microenvironment of the tumor in claim 14, pDCs in solid tumors in claim 16 and claim 27.
Chappell et al teach that antigen delivery to BDCA2 on pDCs results in antigen-specific tolerance induction (page 5795 to page 5796, first column, first full paragraph).  Chappell et al teach that Tregs are required for BDCA2-mediated inhibition of Ab responses, and that Foxp3+ Tregs are required for the inhibition of antigen-specific CD4+T cell activation and antibody responses induced by delivery of antigen to BDCA2 on pDCs (page 5796, first column, 2nd and third full paragraphs) which meets the limitations of claim 15 requiring immunosuppressive or tolerogenic properties of pDCs. 
It would have been prima facie obvious at the time of the effective filing date to treat solid tumors having pDCs infiltrate with  the anti-BDCA2/CD303 antibody of claims 13, 21, and 22, wherein the pDCs having immunosuppressive and/or tolerogenic properties.  One of skill in the art would have been motivated to do so by the teachings of Vermi et al that pDC infiltrate is present in a wide variety of solid tumors and lymphoma, and the teachings of Chappell et al that pDCs have immunosuppressive and/or tolerogenic properties..
This is a provisional nonstatutory double patenting rejection.

The provisional rejection of claims 14-17, 19, 21, 23, 24, 26, 27, and 29-31 on the ground of nonstatutory double patenting as being unpatentable over claims 12-31 of copending Application No. 16/469,173 in view of Chappell et al (journal of Immunology, 2014, Vol. 192, pp. 5789-5801) is maintained for reasons of record.  
The claims of the ‘173 application teach the limitations of the instant claims with respect to the anti-BDCA2 antibody or fragment thereof being used in combination with an anti-cancer agent used in immunotherapy, anti-AMHRII antibody,  in instant claim 21 a targeted tumor specific antibody in instant claim 23.  The claims of the ‘173 application do not teach that the 
Vermi et al teach the presence of tumor-associated pDCs in tumors of the breast, ovary, H&N, lung, skin, cervix, prostate, liver, melanoma and lymphomas (pages 682-683, bridging sentence), which fulfills the requirements of pDC infiltrate in solid tumors and lymphoma which meets the requirement of pDCs in the microenvironment of the tumor in claim 14, pDCs in solid tumors in claim 16 and claim 27.
Chappell et al teach that antigen delivery to BDCA2 on pDCs results in antigen-specific tolerance induction (page 5795 to page 5796, first column, first full paragraph).  Chappell et al teach that Tregs are required for BDCA2-mediated inhibition of Ab responses, and that Foxp3+ Tregs are required for the inhibition of antigen-specific CD4+T cell activation and antibody responses induced by delivery of antigen to BDCA2 on pDCs (page 5796, first column, 2nd and third full paragraphs) which meets the limitations of claim 15 requiring immunosuppressive or tolerogenic properties of pDCs. 
It would have been prima facie obvious at the time of the effective filing date to treat solid tumors having pDCs infiltrate with  the anti-BDCA2/CD303 antibody of claims 13, 21, and 22, wherein the pDCs having immunosuppressive and/or tolerogenic properties.  One of skill in the art would have been motivated to do so by the teachings of Vermi et al that pDC infiltrate is present in a wide variety of solid tumors and lymphoma, and the teachings of Chappell et al that pDCs have immunosuppressive and/or tolerogenic properties..
This is a provisional nonstatutory double patenting rejection.

  All claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643